MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    Aug 16 2017, 8:56 am

court except for the purpose of establishing                      CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy E. Stucky                                        Curtis T. Hill, Jr.
Stucky, Lauer & Young, LLP                               Attorney General of Indiana
Fort Wayne, Indiana
                                                         Kyle Hunter
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         August 16, 2017
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of S.C. (Minor                              02A05-1703-JT-471
Child) and                                               Appeal from the Allen Superior
T.M. (Mother),                                           Court
                                                         The Honorable Charles F. Pratt,
Appellant-Respondent,
                                                         Judge
        v.                                               The Honorable Sherry A. Hartzler,
                                                         Magistrate
The Indiana Department of                                Trial Court Cause No.
Child Services,                                          02D08-1604-JT-79
Appellee-Petitioner




Crone, Judge.


Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 1 of 19
                                               Case Summary
[1]   T.M. (“Mother”) appeals the involuntary termination of her parental rights

      (“the Termination Order”) to her child, S.C. (“Child”). Mother argues that the

      trial court clearly erred in concluding that there is a reasonable probability that

      the conditions that resulted in Child’s removal from Mother’s care or the

      reasons for placement outside Mother’s home will not be remedied. She also

      argues that the trial court clearly erred in concluding that termination of the

      parent-child relationship was in Child’s best interests and that adoption was a

      satisfactory plan for Child care and treatment. Finding no error, we affirm.


                                   Facts and Procedural History
[2]   The facts most favorable to the Termination Order show that in July 2005,

      Mother married M.M. (“Stepfather”). In September 2005, Mother gave birth to

      Child. Child’s biological father is L.B., but he is not participating in this

      appeal.1


[3]   In November 2014, the Indiana Department of Child Services (“DCS”)

      removed Child from Mother and Stepfather’s home because Child had been

      missing numerous days of school and Mother was struggling with mental health

      and substance abuse issues and had engaged in domestic altercations with

      Stepfather in Child’s presence. Appealed Order at 2. The trial court authorized




      1
       L.B. has continuously resided in Florida, has not interacted with Child, and voluntarily relinquished his
      parental rights. Although Stepfather was a party to the CHINS proceedings, he has made no legal claim of
      parentage to Child.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017           Page 2 of 19
      DCS to file a petition alleging that Child was a child in need of services

      (“CHINS”) and placed Child in foster care.


[4]   Following a hearing, in February 2015, the trial court adjudicated Child a

      CHINS based on Mother’s, Father’s, and Stepfather’s admissions to certain

      allegations in the amended CHINS petition.2 Id. Specifically, Mother admitted

      that Child had been late to school nine times between October 1, 2014, and

      November 6, 2014; she had left Child with Stepfather for two to three days at a

      time; she had mental health issues and had recently undergone inpatient

      treatment at Parkview Behavior Health Clinic but had stopped taking her

      medication; and she had issues with drug abuse and refused to submit to an oral

      swab drug test in November 2014 as requested by DCS. Appealed Order at 2;

      Appellant’s App. Vol. 2 at 25 (amended CHINS petition). Stepfather admitted

      that Mother had issues taking her prescriptions as prescribed and had made

      threats to kill herself. By the time of this hearing, Mother had moved out of the

      home that she had shared with Stepfather. The trial court approved placement

      of Child in Stepfather’s home under DCS’s supervision and granted Mother

      supervised visitation. Appellant’s App. Vol. 2 at 39.




      2
        We note that the copy of the amended CHINS petition in the record contains handwritten notations
      indicating Mother’s and Stepfather’s admissions and denials next to the allegations and handwritten
      alterations of some portions of some of the allegations. Appellant’s App. Vol. 2 at 25-27. The Appealed
      Order’s description of Mother’s and Stepfather’s admissions is consistent with the handwritten notations and
      alterations. Appealed Order at 2. DCS’s description of Child’s removal from Mother’s care and custody
      would be consistent with the amended CHINS petition if it did not have the handwritten alterations, but it is
      not entirely consistent with the Appealed Order. Appellee’s Br. at 10-11. We provide Mother’s and
      Stepfather’s admissions as set forth in the Appealed Order.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017            Page 3 of 19
[5]   The trial court issued a dispositional order, in which it required Mother and

      Stepfather to comply with a parent participation plan (“PPP”). Mother was

      required to do the following: refrain from criminal activity; maintain clean,

      safe, and appropriate housing; notify DCS of changes in housing and

      employment; cooperate with all caseworkers, the guardian ad litem (“GAL”),

      and the court appointed special advocate (“CASA”); attend all case conferences

      and maintain contact with DCS; submit to a diagnostic assessment and follow

      all recommendations; obtain a drug and alcohol assessment and follow all

      recommendations; successfully complete drug and alcohol counseling,

      individual counseling, and parenting classes; submit to random drug screens

      and refrain from alcohol, illegal drugs, and other substance abuse; and attend

      and appropriately participate in all visits with Child.


[6]   Mother initially complied with the PPP. She cooperated with service providers

      and submitted to a diagnostic assessment. She completed the drug and alcohol

      counseling program and submitted to all drug tests, and her drug screenings

      came back negative. She completed two parenting programs. Mother attended

      all scheduled visitations with Child. In April 2015, Mother moved into an

      apartment and DCS began conducting visitations there. Also in April, Mother

      began attending individual therapy. In May 2015, the trial court authorized a

      permanency plan calling for Child’s reunification with Mother.


[7]   In June 2015, Mother stopped attending individual therapy sessions, after

      having attended only four sessions. Her therapist had been unable to establish a

      treatment plan and reported that Mother lacked insight into her issues and

      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 4 of 19
      thought that the only problem was DCS’s involvement. In mid-July 2015,

      Mother abruptly stopped attending visitation with Child. Twice at the end of

      July, a DCS family case manager brought Child to Mother’s apartment for

      scheduled visits, but Mother was not there. Attempts to contact Mother were

      unsuccessful. Child was upset and “cried that her mom wasn’t there.” Tr. at

      68.


[8]   In August 2015, the trial court held a review hearing. DCS reported that

      Mother was using drugs again and had moved into a hotel. The trial court

      ordered Mother to submit to a drug screen, which came back positive for

      cocaine. Id. at 94. Mother told her family case manager that “she [] should just

      use drugs instead because everyone thinks that she’s using and that she would

      be better off dead [] and that she was not going to submit to anymore [sic] drug

      screens after this point and she was done engaging in services.” Id. Thereafter,

      Mother stopped communicating with DCS, participating in services, and

      attending visitation with Child.


[9]   In October 2015, the trial court held a review hearing. Mother and Stepfather

      had obtained a divorce. Stepfather had filed an adoption petition, and Mother

      advised the trial court that she no longer desired reunification with Child. The

      trial court found that Stepfather was participating in some services as required

      by the PPP, but had not completed a psychological evaluation. The trial court

      adopted a new permanency plan for placement of Child in Stepfather’s legal

      custody and a concurrent permanency plan for Stepfather’s adoption of Child.

      Appellant’s App. Vol. 2 at 55.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 5 of 19
[10]   In early 2016, DCS initiated a referral for intensive home-based therapy for

       Stepfather and Child to stabilize Child and work toward Stepfather’s adoption

       of Child. The treatment plan for Child included coping with intense emotions

       and anxiety and grieving the loss of her mother. Appealed Order at 8. A

       therapist met with Stepfather and Child from April to August 2016, but

       Stepfather did not want to address Mother’s absence from Child’s life. The

       therapist observed that Stepfather was unable to set appropriate parenting

       boundaries with Child, and in nearly every session was unable to redirect

       Child’s screaming and tantrums. Id.


[11]   In April 2016, the trial court held a review hearing and found that although

       Stepfather was participating in services, there was some question as to whether

       he had benefited from the services provided, and he still had not completed a

       psychological evaluation. The trial court adopted a permanency plan calling for

       Child’s adoption but did not identify adoptive parents and ordered that Child’s

       placement continue with Stepfather. Appellant’s App. Vol. 2 at 59. In June

       2016, DCS filed a petition for involuntary termination of Mother’s parental

       rights. Id. at 66-69.


[12]   Between May and September 2016, Mother was charged with and pled guilty to

       numerous crimes. She was convicted of two counts of level 6 felony theft, class

       A misdemeanor criminal trespass, class B misdemeanor false reporting, and

       class A misdemeanor domestic battery. From August to October 2016, Mother

       was incarcerated.



       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 6 of 19
[13]   In August 2016, the trial court held a review hearing and found that Child was

       not progressing under Stepfather’s care, her behaviors were becoming

       increasingly more extreme, and the GAL, CASA, and service providers had

       significant concerns about whether Stepfather was able to meet Child’s needs.

       The trial court ordered that Child be removed from Stepfather. DCS placed

       Child with pre-adoptive foster parents after a short stay at the Youth Services

       Center.


[14]   In October 2016, Mother was released from incarceration to home detention,

       and she moved into a one-bedroom apartment. She contacted DCS and

       attempted to resume services. She attended two visitations with Child in

       November 2016.


[15]   In October and November 2016, the trial court held a hearing on the

       termination of Mother’s parental rights. The CASA testified that Child’s

       behaviors had improved since she was placed in foster care and she was doing

       well both mentally and physically. Tr. at 132. The family case manager, the

       CASA, and the GAL all testified that termination was in Child’s best interests.

       Id. at 127, 132, 141. In February 2017, the trial court issued the Termination

       Order with the following relevant conclusions:

               3. The Court concludes that the reason for [Child’s] placement
               outside of Mother’s care [is] primarily due to [Child’s] lack of




       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 7 of 19
        school attendance, Mother’s struggle with mental health and
        substance abuse …[.][3]


        4. At the time of the termination proceedings, Mother had not
        resolved her relapse into drug use. She had also failed to
        participate in and benefit from her individual therapy to assist her
        with her mental illness. Additionally, Mother [had] been
        convicted for domestic battery less than three months prior to the
        last day of trial in these proceedings. Mother had not maintained
        stable and safe housing as either her whereabouts were unknown
        or she was residing with [an] individual with whom she battered
        and for whom she blamed for her relapse. Mother’s recent
        housing does not resolve the historical pattern of instability.


        5. Moreover, Mother abandoned [Child] during the course of
        these proceedings (either through her conscience [sic] decision or
        symptomatic of her untreated mental illeness [sic]), choosing to
        drop out in an effort to have [Child] adopted or placed [in] the
        custody of [Stepfather]. Mother demonstrated no insight into the
        trauma and grief experienced by [Child] as a result of her
        abandonment.


        6. Mother failed to avail herself of services to assist in the
        reunification with [Child]. Thus, for this and the reasons cited
        herein, she failed to remedy the reasons for [Child’s] removal and
        the continued placement outside of her home.




3
  The trial court also included as a reason for Child’s placement outside of Mother’s care “domestic violence
in the presence of [Child] with [Stepfather].” Appealed Order at 11. However, at the CHINS adjudication
hearing, none of the parties admitted to any allegations that Mother and Stepfather were involved in
domestic violence, and the Appealed Order contains no findings regarding whether there was domestic
violence between Mother and Stepfather. The trial court did find that on or about the time of removal, Mother
and Stepfather had engaged in “domestic altercations” in Child’s presence. Id. at 2. In their briefs, neither
Mother nor DCS addresses domestic violence as a reason for removal. Accordingly, to the extent the trial
court’s reference to domestic violence may constitute error, we consider it harmless.

Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017           Page 8 of 19
               7. The Court concludes that [Child] requires consistency and
               stability, Mother has been unable and unwilling to demonstrate
               an ability to provide these needs to [Child].


               8. Termination must be in the child’s best interests and the
               petitioner must have a satisfactory plan for the care and
               treatment of the child. IC 31-35-2-4 (b) (C) and (D) and IC 31-
               35-2-8. In this case the [GAL] and CASA have concluded that
               termination of parental rights is in [Child’s] best interests. The
               Court concludes that the termination of parental rights and
               placement for adoption will provide [Child] with the nurturance
               care and protection she requires. It is therefore in her best
               interests that the petition to terminate parental rights be granted.


       Appealed Order at 11 (brackets removed). Mother now appeals.


                                      Discussion and Decision

                                          Standard of Review
[16]   In appeals involving the termination of parental rights, we have long employed

       a highly deferential standard of review. C.A. v. Ind. Dep’t of Child Servs., 15

       N.E.3d 85, 92 (Ind. Ct. App. 2014).

               When reviewing the termination of parental rights, we do not
               reweigh the evidence or judge witness credibility. We consider
               only the evidence and reasonable inferences that are most
               favorable to the judgment. …. When reviewing findings of fact
               and conclusions of law entered in a case involving a termination
               of parental rights, we apply a two-tiered standard of review.
               First, we determine whether the evidence supports the findings,
               and second we determine whether the findings support the
               judgment. We will set aside the trial court’s judgment only if it is
               clearly erroneous. A judgment is clearly erroneous if the findings

       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 9 of 19
               do not support the trial court’s conclusions or the conclusions do
               not support the judgment.


       In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009) (citations, quotation marks, and

       brackets omitted). Here, Mother does not challenge the trial court’s findings of

       fact, and therefore we will accept them as true. See McMaster v. McMaster, 681

       N.E.2d 744, 747 (Ind. Ct. App. 1997) (“Father does not challenge these

       findings and we accept them as true.”).


[17]   We observe that “although parental rights are of a constitutional dimension, the

       law provides for the termination of these rights when the parents are unable or

       unwilling to meet their parental responsibilities.” In re A.P., 882 N.E.2d 799,

       805 (Ind. Ct. App. 2008). Involuntary termination of parental rights is the most

       extreme sanction, and therefore “termination is intended as a last resort,

       available only when all other reasonable efforts have failed.” Id.


[18]   A petition to terminate a parent-child relationship involving a CHINS must

       allege, among other things:

               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 10 of 19
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services.


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[19]   DCS must prove by “clear and convincing evidence” each element set forth in

       Section 31-35-2-4(b)(2). G.Y., 904 N.E.2d at 1261; Ind. Code § 31-37-14-2.

       “‘Clear and convincing evidence need not reveal that the continued custody of

       the parents is wholly inadequate for the child’s very survival.’” Id. (quoting

       Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 148 (Ind. 2005)).

       “‘Rather, it is sufficient to show by clear and convincing evidence that the

       child’s emotional and physical development are threatened by the respondent

       parent’s custody.’” Id. (quoting Bester, 839 N.E.2d at 148).


       Section 1 - The trial court did not clearly err in concluding that
          there is a reasonable probability that the conditions that
          resulted in Child’s removal or the reasons for placement
                   outside the home will not be remedied.
[20]   Mother first challenges the trial court’s conclusion that there is a reasonable

       probability that the conditions resulting in Child’s removal or the reasons for

       placement outside the home would not be remedied. In reviewing this

       determination, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child


       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 11 of 19
       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, “we must ascertain what

       conditions led to [her] placement and retention in foster care.” Id. Second, “we

       ‘determine whether there is a reasonable probability that those conditions will

       not be remedied.’” Id. (quoting In re I.A., 934 N.E.2d 1127, 1134 (Ind. 2010)).

       When the trial court makes its determination, it must evaluate a parent’s fitness

       at the time of the termination hearing, taking into consideration evidence of changed

       conditions and balancing a parent’s recent improvements against “‘habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.’” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (quoting K.T.K., 989 N.E.2d at 1231) (emphasis added).


[21]   In this case, the primary reasons for Child’s removal or placement outside

       Mother’s care were Mother’s mental health and substance abuse issues.4

       Mother contends that the trial court erred by failing to consider evidence of

       changed conditions. According to Mother, these changed conditions were

       established by the progress she made early in the case when she was fully

       participating in services. She points out that she successfully completed

       substance abuse counseling and parenting classes, submitted and passed all her

       random drug screens until August 2015, obtained appropriate housing and

       attended all scheduled visitation, and briefly participated in individual

       counseling.




       4
         The trial court also noted that Child was missing school, but that seems to be a result of Mother’s mental
       health and substance abuse issues.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017           Page 12 of 19
[22]   We note that although Mother initially participated in services, any “changed

       conditions” were short-lived. As for Mother’s mental health issues, the trial

       court found that she suffers from mental illness for which she receives social

       security, but she did not benefit from individual therapy because she attended

       only four sessions, and, at the time of the termination hearing, she was not

       taking her prescribed medication and was not in treatment with any mental

       health service provider. Appealed Order at 7. As for Mother’s substance abuse,

       the trial court found that although Mother completed substance abuse

       programs, she relapsed into drug use, and therefore she did not benefit from the

       treatment. Id. at 9.


[23]   Mother attempts to excuse her cessation of services and failure to engage in

       visitation with Child after August 2015 by arguing that she was told by DCS

       that by divorcing Stepfather, Child’s placement with him as a permanency plan

       would be expedited, which would “permit her to maintain her close loving and

       bonded relationship with [Child] when she elected to stop participating in

       services.” Appellant’s Br. at 16. We observe that between mid-July 2015 and

       May 2016, Mother did not have any visitation with Child. Child was upset and

       wept when Mother was not at her apartment for two scheduled visitations in

       July 2015. In May 2016, Mother had one two-hour visitation. Mother

       cancelled the next scheduled visit. When the trial court began the termination

       hearings in October 2016, Mother had visited with Child only once in fourteen

       months. The lack of contact does not reflect any desire on Mother’s part to

       maintain a close, loving relationship with Child. The undisputed findings show


       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 13 of 19
       that in August 2015, Mother expressed her intention to stop participating in

       services to her family case manager. Appealed Order at 10; Tr. at 94. In

       October 2015, Mother advised the trial court that she did not intend to work

       toward reunification. Appealed Order at 5. Although Child required therapy

       to help her deal with feelings of anxiety and grief from losing her Mother, the

       trial court found, “Mother demonstrated no insight into the trauma and grief”

       experienced by Child because of Mother’s abandonment. Id. at 11.


[24]   In addition to Mother’s failure to treat her mental illness, benefit from

       substance abuse treatment, and maintain a relationship with Child, she failed to

       maintain proper housing for herself. She also failed to refrain from criminal

       activity and was convicted of two felonies and three misdemeanors shortly

       before the termination hearing. Mother argues that at the time of the

       termination hearing, she had reestablished appropriate housing and

       recommenced services. However, a trial court is within its discretion to give

       less weight to efforts made shortly before termination and to weigh more

       heavily the history of conduct prior to those efforts. K.T.K., 989 N.E.2d at

       1234. Therefore, the trial court did not clearly err in concluding that there is a

       reasonable probability that the conditions that resulted in Child’s removal or the

       reasons for placement outside the home will not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 14 of 19
          Section 2 – The trial court did not clearly err in concluding
        that termination of Mother’s parental rights is in Child’s best
                                   interests.
[25]   Mother challenges the trial court’s conclusion that termination of the parent-

       child relationship is in Child’s best interests.


               [I]n determining what is in the best interests of a child, the trial
               court is required to look beyond the factors identified by the
               Department of Child Services and to consider the totality of the
               evidence. In so doing, the trial court must subordinate the
               interests of the parent to those of the child. The court need not
               wait until a child is irreversibly harmed before terminating the
               parent-child relationship. Moreover, we have previously held
               that the recommendations of the case manager and court-
               appointed advocate to terminate parental rights, in addition to
               evidence that the conditions resulting in removal will not be
               remedied, is sufficient to show by clear and convincing evidence
               that termination is in the child’s best interests.


       In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009) (citations omitted); see also

       In re L.S., 717 N.E.2d 204, 210 (Ind. Ct. App. 1999) (“[C]hildren should not be

       compelled to suffer emotional injury, psychological adjustments, and instability

       to preserve parental rights.”), trans. denied (2000), cert. denied (2002).


[26]   Mother argues that based on the totality of the evidence termination is not in

       Child’s best interests. Mother maintains that she provided for all Child’s needs

       until the underlying CHINS proceedings were initiated, and she poses no safety

       concern to Child and was observed to be good at handling Child’s behavioral

       problems and tantrums. She again directs our attention to her early


       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 15 of 19
       participation in services and emphasizes that as soon as she was released from

       incarceration, she reestablished appropriate housing and recommenced services.

       She likens this case to In re R.H., 892 N.E.2d 144 (Ind. Ct. App. 2008), in which

       another panel of this Court reversed a termination order.


[27]   In that case, R.H.’s father, Sean, moved to Alaska when R.H. was three months

       old. A few months later, R.H. and his mother moved to Alaska but returned to

       Indiana after eight months. Due to mother’s drug use, R.H. was adjudicated a

       CHINS and was placed with his paternal grandmother and her husband.

       Although Sean did not move back to Indiana as DCS urged, he completed all

       court-ordered services in Alaska. However, he did not have contact with R.H.

       for two years, and DCS filed a petition for involuntary termination of his

       parental rights. The trial court granted the petition because Sean had not made

       sufficient efforts to communicate and bond with R.H., Sean refused to move

       back to Indiana, and R.H. would be traumatized if forced to leave his

       grandparents with whom he was strongly bonded.


[28]   The R.H. court concluded that Sean had completed all services and, now that

       he realized that his parental rights could be terminated, was making great

       efforts to establish a bond with R.H., and R.H. could continue to live with his

       grandparents, who provided a safe and stable environment, while Sean worked

       to develop a relationship with him. Id. at 150-51. The R.H. court summed up

       as follows:


               [W]e find that although evidence of Sean’s lackluster efforts to
               communicate and visit with R.H., Sean’s refusal to relocate to

       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 16 of 19
               Indiana, and R.H.’s strong bond with his grandparents would be
               relevant to a determination of custody and/or guardianship, it is
               insufficient on its own to support the radical act of severing the
               parent-child relationship.


       Id. at 151.


[29]   R.H. is clearly distinguishable from this case. Mother did not comply with the

       PPP or complete all court-ordered services; she totally disengaged from

       services, stopped communicating with DCS, and abandoned all contact with

       Child. Also, in R.H., the child was placed with his paternal grandparents, who

       provided a safe and stable home. Child’s placement with Stepfather is not

       comparable. As of August 2016, DCS, the CASA, and the GAL were

       concerned that Stepfather was unable to meet Child’s needs. Child’s therapist

       observed that Stepfather had difficulty handling her screaming and tantrums.

       Appealed Order at 8. Child was removed from Stepfather because Stepfather

       admitted to removing her from her medication without the advice of her

       physician, was planning to homeschool her without DCS’s permission, and was

       planning to move to Muncie to get married, and DCS, the CASA, and the GAL

       were concerned that Stepfather did not have the ability to control Child’s erratic

       behaviors. Id. at 9.


[30]   We further observe that the family case manager, the CASA, and the GAL

       opined that termination was in Child’s best interests. Child has been placed

       with a pre-adoptive family and is doing well both mentally and physically, and

       her behavior has improved. Accordingly, the trial court did not clearly err in


       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 17 of 19
       concluding that termination of Mother’s parental rights is in Child’s best

       interests.


          Section 3 – The trial court did not clearly err in concluding
           that adoption is a satisfactory plan for Child’s care and
                                   treatment.
[31]   Finally, Mother insists that adoption is not a satisfactory plan because Child

       was already eleven years old at the time of the termination hearing and has

       behavioral problems, and therefore the prospect of adoption by persons other

       than Stepfather is problematic and difficult. We observe that


               Indiana courts have traditionally held that for a plan to be
               satisfactory, for the purposes of the termination statute, it need
               not be detailed, so long as it offers a general sense of the direction
               in which the child will be going after the parent-child relationship
               is terminated. A DCS plan is satisfactory if the plan is to attempt
               to find suitable parents to adopt the children. In other words,
               there need not be a guarantee that a suitable adoption will take
               place, only that DCS will attempt to find a suitable adoptive
               parent. Accordingly, a plan is not unsatisfactory if DCS has not
               identified a specific family to adopt the children. Part of the
               reason for this is that it is within the authority of the adoption
               court, not the termination court, to determine whether an
               adoptive placement is appropriate.


       In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014) (citations and quotation

       marks omitted), trans. denied.


[32]   Our case law establishes that adoption is a satisfactory plan for a child’s care

       and treatment. Here, DCS’s plan is for Child’s adoption, and there is nothing


       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 18 of 19
       in the record that suggests that adoption for this particular child is

       inappropriate. Mother’s preference for Stepfather’s adoption of Child does not

       render DCS’s plan for adoption unsatisfactory. We find no error here.


[33]   Based on the foregoing, we affirm the trial court’s termination of Mother’s

       parental rights to Child.


[34]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1703-JT-471 | August 16, 2017   Page 19 of 19